United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT               September 27, 2004

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 03-60677
                          Summary Calendar


DMITRI GERMANOVICH LI,

                                     Petitioner,

versus

JOHN ASHCROFT, U.S. ATTORNEY GENERAL,

                                     Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A77 736 442
                        --------------------

Before JOLLY, HIGGINBOTHAM, and PICKERING, Circuit Judges.

PER CURIAM:*

     Dmitri Germanovich Li petitions for review of the Board of

Immigration Appeals’ (BIA’s) rejection of his motion to

reconsider.    In his brief, Li contests the BIA’s affirmance of

the IJ’s order of removal, rather than the BIA’s denial of his

motion to reconsider.    Li’s only assertion concerning the motion

to reconsider is his conclusory statement that his rights were

prejudiced because he made other arguments in his motion to

reconsider in addition to the one noted by the BIA.      Li has not

shown that the BIA abused its discretion in denying his motion to

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 03-60677
                                -2-

reconsider.   See Osuchukwu v. INS, 744 F.2d 1136, 1141 (5th Cir.

1984).   Accordingly, Li’s petition for review is DENIED.